EFiled: May 07 2015 03:27PM EDT
                                                       Transaction ID 57203071
                                                       Case No. 10287-VCN
                            COURT OF CHANCERY
                                  OF THE
                            STATE OF DELAWARE

 JOHN W. NOBLE                                              417 SOUTH STATE STREET
VICE CHANCELLOR                                             DOVER, DELAWARE 19901
                                                           TELEPHONE: (302) 739-4397
                                                           FACSIMILE: (302) 739-6179

                                    May 7, 2015



Sidney S. Liebesman, Esquire                        David L. Finger, Esquire
Montgomery, McCracken, Walker                       Finger & Slanina, LLC
    & Rhoads, LLP                                   One Commerce Center
1105 North Market Street, Suite 1500                1201 N. Orange Street, 7th Fl.
Wilmington, DE 19801                                Wilmington, DE 19801

                                Robert D. Goldberg, Esquire
                                Biggs and Battaglia
                                921 North Orange Street
                                Wilmington, DE 19801

      Re:    Smollar v. Potarazu
             C.A. No. 10287-VCN
             Date Submitted: March 19, 2015

Dear Counsel:

      The Court has allowed the Special Review Committee more than sufficient

time to perform its tasks. To avoid disruption, the Court will allow the de facto

stay to remain in place until May 22, 2015. A further stay for efforts of the Special

Review Committee simply is not warranted. Thus, effective as of May 22, 2015,

the Motion to Stay is denied.
Smollar v. Potarazu
C.A. No. 10287-VCN
May 7, 2015
Page 2



      The Special Review Committee’s Motion to Stay also contained, in the

alternative, a request to “realign the litigation,” with the effect that it would be

substituted as plaintiff. If it continues to seek this relief, counsel should confer on

a brief schedule or other approach for dealing with this application. These specific

items are not subject to any stay.

      IT IS SO ORDERED.

                                        Very truly yours,

                                        /s/ John W. Noble

JWN/cap
cc: Register in Chancery-K